Case 2:19-cv-10583-SFC-DRG ECF No. 10, PageID.292 Filed 06/14/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

Aaron Kinner, et al.,

      Plaintiffs,

v.                                                  Case: 19-cv-10583

Ford Motor Company, Inc.,                           Honorable Sean F. Cox

      Defendant.

         PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL
        WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P. 41


      Plaintiffs Aaron Kinner, et al. (“Plaintiffs”), by and through their respective

counsel, hereby dismiss this action without prejudice as to all of Plaintiffs’ claims

pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. Defendant

Ford Motor Company, Inc. has neither answered nor filed a motion for summary

judgment and Plaintiffs may thereby dismiss without a court order.



BY: /s/Kenneth A. Stern           BY: /s/Allen-Michael D. Resnick
  KENNETH A. STERN (P30722)        ALLEN-MICHEL D. RESNICK (SBN
  STERN LAW, PLLC                  245215)
  Attorneys for Plaintiffs         CONSUMER LEGAL REMEDIES, APC
  41850 E. Eleven Mile Road        Attorneys for Plaintiffs
  Suite 121                        153 ½ North Arnaz Drive
  Novi, MI 48375                   Beverly Hills, CA 90211
  248.347.7300 ph/248.305.3250 fx  310.213.1398 ph /213.210.2196 fx
  ken@sternlawonline.com           mresnick@clrattorney.com
